Title: To James Madison from James Simpson, 15 October 1803 (Abstract)
From: Simpson, James
To: Madison, James


15 October 1803, Tangier. No. 67. Sent his letter dated 8 Oct. (no. 66) by way of Gavino. Will write at length by the New York, which will “touch here in a few days.” Informs JM that Preble left Tangier “yesterday for Gibraltar, after happily all differences being accommodated with this Country.” He and Preble had a conference “Monday last” with the emperor: “he expressed a strong desire of continuing at Peace with the United States, but having sufficient reason to know he would still be averse to ratifying the Treaty of 1786 that point was strenuously insisted on.” Encloses a “translation of the first Act dated 9th. this Month declaring he would maintain the Peace.” “Finding the old Treaty was not mentioned I had another interview with the Minister on Tuesday Morning on that point,” learning that “both the copy of that Treaty I had given Sid Mohamet Ben Ottoman at Rhabat in 1795 and that of the Letter then written the President by Muley Seliman were lost.” “I sent for the Book in which these papers are entered, which was instantly laid before His Majesty, the whole was read to him and he directed the Minister to make the addition you will observe on that paper of the 9h.” The emperor assured Simpson that “he would maintain it and that he would acquaint the President so himself.” The minister afterward promised “that the matter should be very fully explained in the Letter to be written the President.” The paper was delivered to Simpson on 12 Oct.; he gave it to Preble so that it might be forwarded “by one of the Frigates bound home.” Encloses an English translation of it and requests that JM present it to the president. “I fully hope it will meet his approbation, which will be a great satisfaction for me to know.”
Peace was attained on the following terms: “The Emperour on his part engaged to re[s]tore all American Vessels and property had or might be detained or taken; and Commodores Preble and Rodgers consented at my Recommendation to give up the two Ships Meshouda and Mirboha.” Hastens “to send this to Gibraltar in hopes it may yet meet” the John Adams. Promises to transmit “farther papers and particulars on this busyness” by the New York. Realizes that “the measure of giving up these two Ships was a strong one” but believes his conduct will be approved when he explains the “powerfull Reasons” that influenced it.
  

   
   RC and enclosures (DNA: RG 59, CD, Tangier, vol. 2). RC 3 pp.; docketed by Wagner. For enclosures, see nn.



   
   Simpson enclosed a translation of the emperor of Morocco’s order of 9 Oct. 1803 (2 pp.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:118), proclaiming: “the American Nation are still as they were in Peace and Friendship with Our person, exalted by God.” The order went on to say that American vessels and merchants were safe both at sea and in port and gave explicit orders to port governors and sea captains not to “deviate therefrom” on pain of “severe punishment.”



   
   The last paragraph of the order declared: “We are in Peace and Friendship with the said American Nation as Our Father (to whom God be merciful) was, according to the Treaty made on the first day of Rhamadan in the year 1200.”



   
   Simpson sent JM two copies of the translated letter from Mawlay Sulaiman to Jefferson (3 pp.; docketed by Wagner; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:124–25), one dated by Simpson 12 Oct. and the other 15 Oct., along with the original letter in Arabic (1 p.; docketed by Wagner). The original was dated 30 Sept. 1803; Simpson appended a note on the translations: “As the Moors reckon by the old style, the date corresponds to the 11h. October 1803.” The emperor wrote that the quarrel between Morocco and the U.S. “was a matter of little consequence,” that it had been accommodated, and that the peace and friendship settled by the treaties continued.



   
   A full transcription of this document has been added to the digital edition.

